Citation Nr: 0001257	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-33 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to tobacco use 
during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  He died in July 1997.  The appellant is the veteran's 
widow.  

This matter arises from an August 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  The original decision also included the issue of 
basic eligibility for Chapter 35 Dependents' Educational 
Assistance.  Although this matter was not addressed in the 
appellant's substantive appeal and thus will not be addressed 
directly in this decision, the matter is a derivative benefit 
and essentially is resolved by the Board's decision regarding 
service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  

2.  The appellant's claim for service connection for the 
cause of the veteran's death, claimed as secondary to tobacco 
use during service, was received in August 1997.

3.  The veteran's death certificate shows that he died on 
July [redacted], 1997, of a myocardial infarction due to coronary 
artery disease.  In addition, chronic obstructive pulmonary 
disease (COPD) was listed as a significant condition 
contributing to but not causing death.  

4.  At the time of his death, the veteran was assigned a 70 
percent combined disability evaluation, effective from April 
8, 1947, for a perforating gunshot wound of the thoraco-
abdominal area with laceration of the lung, left thoracotomy, 
and resection of the eighth rib, 40 percent; residuals of a 
splenectomy, secondary to the gunshot wound, 30 percent; a 
scar over the left parietal region, 10 percent; headaches as 
residuals of concussion, 10 percent; and a lacerated liver, 
cured, 0 percent.  

5.  Competent medical evidence has been presented showing 
that the veteran's coronary artery disease and COPD were 
incurred as a result of heavy smoking.  

6.  Competent medical evidence has been presented showing 
that the veteran developed nicotine dependence in service.  

7.  The appellant has submitted competent medical evidence of 
a nexus or link between the veteran's nicotine dependence, 
which was incurred in service, and the cause of his death.  


CONCLUSION OF LAW

A disability incurred in service substantially and materially 
contributed to the veteran's death.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
the cause of death.  See 38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).  As a preliminary matter, the Board 
finds that the appellant's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed in accordance with VA's duty to 
assist.  

The appellant, whose claim for service connection for the 
cause of the veteran's death was received in August 1997, 
contends that the veteran began smoking in service, and after 
developing nicotine dependence during his active service, he 
was unable to stop smoking afterwards.  She asserts that the 
veteran's smoking over the years eventually resulted in the 
coronary artery disease and COPD which caused his death.  

Initially, the Board observes that on July 22, 1998, the 
President of the United States signed into law the Internal 
Revenue Service Restructuring and Reform Act of 1998, Pub. L. 
No. 105-206, 112 Stat. 685, 865-66 (1998), to be codified at 
38 U.S.C.A. § 1103.  In substance, the new statute prohibits 
the granting of service connection for diseases or causes of 
death based upon the use of tobacco products in claims filed 
on or after June 9, 1998.  However, because the appellant's 
tobacco-related claim for service connection for the cause of 
the veteran's death was received before June 9, 1998, her 
claim is not precluded under the new statute.  

With respect to those claims filed prior to June 9, 1998, the 
VA General Counsel has determined that service connection may 
be established for a tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence arising during service.  See VAOPGPREC 
19-97 (May 13, 1997).  In the present case, the veteran's 
death certificate shows that he died on July [redacted], 1997, 
of a myocardial infarction of sudden onset, due to coronary artery 
disease and COPD of long duration.  A brief review of the 
veteran's service medical records does not disclose any 
evidence of or treatment for nicotine dependence, COPD, or 
coronary artery disease.  

In support of her claim, the appellant submitted two signed 
affidavits from [redacted] and the veteran's younger 
brother, dated in September and October 1997, respectively, 
stating that the veteran incurred nicotine dependence in 
service.  Mr. [redacted] stated that he had known the veteran 
since high school, and that the veteran neither drank nor 
smoked prior to service.  Mr. [redacted] stated that the veteran 
began smoking in service after having been issued free 
cigarettes.  The veteran's younger brother stated that he did 
not recall the veteran ever smoking or using tobacco products 
prior to entering service, but that he had developed a 
nicotine habit in service which became a lifelong habit.  

A letter dated in September 1997 was received from James C. 
Schwartz, Jr., M.D., stating that the veteran had a history 
of severe COPD due to smoking.  He indicated that the veteran 
had been advised to quit smoking on numerous occasions, but 
was unable to stop due to the addictive nature of cigarettes.  
An additional letter, also dated in September 1997, was 
received from Carol O. Ellis, M.D., stating that based on her 
personal knowledge of the veteran, it was her opinion that 
the veteran's war wounds and habits acquired in service had a 
significant impact on his lifestyle, leaving him vulnerable 
to cardiovascular diseases.  

In February 1997, the appellant and her son appeared at a 
personal hearing before a Hearing Officer at the RO.  
Essentially, they testified that the veteran was very active 
physically prior to entering the military.  However, the 
appellant and her son testified that the veteran had 
sustained gunshot wounds to the head and abdomen during 
service, after which he was no longer able to engage in 
physical activities to the degree he did before entering 
service.  He was precluded from playing in any sports or 
related activities, and this inactivity materially 
contributed to his death by aggravating his coronary artery 
disease.  

A statement dated in June 1998 was received from [redacted]
[redacted], the veteran's former infantry squad leader.  Mr. 
[redacted] indicated that during his service overseas, the 
veteran smoked heavily.  According to Mr. [redacted], 
cigarettes of various brands were commonly available in "K" 
rations.  

In March 1999, the appellant and her son appeared at a 
personal hearing before the undersigned Board Member at the 
RO and testified that the residuals of gunshot wounds and 
smoking in service resulted in the veteran's death.  The 
appellant and her son indicated that the veteran developed 
nicotine dependence in service, and that his inability to 
stop smoking after service resulted in COPD, which was listed 
as a contributory cause of death.  The appellant reiterated 
her earlier testimony that the veteran had been very 
physically active prior to entering the service, but that 
upon his return home, he was very much physically impaired 
due to his war wounds.  According to the appellant, however, 
the veteran was able to engage in more sedentary activities 
such as fishing and hunting from a blind.  

The appellant testified that the veteran had to undergo 
triple bypass surgery to correct an aneurysm on his aorta, 
which had been incurred or aggravated by smoking.  She 
indicated that the veteran was directed to stop smoking after 
undergoing the surgery, but that due to the addictive 
qualities of nicotine, he was unable to do so. 

In September 1999, pursuant to a request from the Board, a 
medical expert from VA's Veterans Health Administration (VHA) 
stated that it was his opinion that the evidence contained in 
the veteran's claims file supported a diagnosis of nicotine 
dependence which began in service, which did not exist prior 
to military service, and which continued until the veteran's 
death.  Gary L. Almy, M.D., stated that it was likely that 
the veteran's nicotine dependence contributed to his cause of 
death, myocardial infarction due to coronary artery disease 
of long duration.  

An additional VHA opinion was received from Robert J. 
Hariman, M.D., Director of the Pacemaker and 
Electrophysiology Cardiology Section of a VA medical center, 
Dr. Hariman stated in November 1999 that the veteran 
developed a smoking habit in service which continued until 
his death.  Dr. Hariman opined that smoking was a risk factor 
for coronary artery disease and a cause of COPD.  

The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Based 
upon all the evidence, particularly the lay statements 
indicating that the veteran had incurred nicotine dependence 
in service and the recent opinions by Drs. Almy and Hariman 
after a review of the claims folder, the Board concludes that 
the claim for service connection for the cause of the 
veteran's death due to tobacco use during service is 
medically supported.  

In particular, Dr. Hariman stated that smoking can cause such 
disorders as coronary artery disease and COPD, and Dr. Almy 
concluded that the veteran's nicotine dependence incurred 
during service and accounted for the fatal diseases.  There 
is no contrary medical opinion.  Accordingly, service 
connection for the cause of the veteran's death, to include 
as secondary to tobacco use during service, is warranted and 
the appeal is granted.  


ORDER

Service connection for the cause of the veteran's death, to 
include as secondary to tobacco use during service, is 
granted.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

